Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 1 of 26 PageID #: 6236




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 TRIMED, INC.,                               )
                                             )
                       Plaintiff,            )
                                             )
       v.                                    )   C.A. No. 18-666 (MN)
                                             )
 ARTHREX, INC.,                              )
                                             )
                       Defendant.            )

                                    MEMORANDUM OPINION

Arthur G. Connolly, III, Stephanie S. Riley, Brandon R. Harper, CONNOLLY GALLAGHER LLP,
Wilmington, DE; Lee Grossman, GROSSMAN LAW OFFICES, Chicago, IL; Jeffrey M. Drake,
MILLER, CANFIELD, PADDOCK AND STONE, P.L.C., Chicago, IL – attorneys for Plaintiff

Kelly E. Farnan, Renée Mosley Delcollo, RICHARDS, LAYTON & FINGER, P.A., Wilmington, DE;
Megan S. Woodworth, VENABLE LLP, Washington, DC; Robert E. Bugg, VENABLE LLP, New
York, NY – attorneys for Defendant




March 29, 2021
Wilmington, Delaware
Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 2 of 26 PageID #: 6237




NOREIKA, U.S. DISTRICT JUDGE:
       In this patent-infringement action, Plaintiff TriMed, Inc. (“Plaintiff” or “TriMed”) alleges

that Defendant Arthrex, Inc. (“Defendant” or “Arthrex”) infringes U.S. Patent No. 8,177,822 (“the

’822 Patent”), a patent directed to certain hook plates for fixing bone fractures. The Court presided

over a three-day bench trial on September 14, 15 and 16, 2020. (D.I. 195, 196 & 197). After trial,

the parties submitted proposed findings of fact and post-trial briefs. (See D.I. 179, 180, 182, 183,

185, 186 & 187). This opinion revises the Court’s previous construction of a disputed claim term

in the ’822 Patent, which obviates the need for a post-trial opinion under Rule 52(a) of the Federal

Rules of Civil Procedure. 1

I.     BACKGROUND

       TriMed is in the business of orthopedic implants and fixation devices. TriMed owns a

number of patents directed to bone fixation technology, including the ’822 Patent asserted here,

and TriMed markets various plates designed for fixing fractures of different bones. One such plate

designed and offered by TriMed is a volar hook plate for fixing specific fractures of the radius that

involve small fragments at the distal end of the radius (i.e., near the base of hand). Below is an

image showing TriMed’s volar hook plate before and after installation onto the distal radius:




1
       During a teleconference on March 9, 2021, the Court discussed revising its construction in
       a way that tracked Arthrex’s proposed revised construction and sought the parties’
       positions on how the revised construction affected the issues tried in this case. (D.I. 193).
       TriMed agreed that, under the proposed revised construction, it did not present evidence at
       trial to satisfy its burden of proof on infringement. (Id. at 6:23-7:3 & 8:10-16). Arthrex
       agreed that, if the Court were to revise its construction as proposed and a finding of non-
       infringement followed, it would be appropriate to dismiss Arthrex’s invalidity
       counterclaim as moot. (D.I. 194; see also D.I. 193 at 4:15-21 (Arthrex agreeing that its
       prior art invalidity defenses were predicated upon a different construction)).


                                                 1
Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 3 of 26 PageID #: 6238




(PTX-002 (left); DTX-008 at 0:07 (top right) and 1:11 (bottom right)). As shown above on the

right, after installation on the distal radius, screws hold the outer surface of TriMed’s hook plate

against the bone and the tines of the hook plate reside within the small fragment beyond the

fracture. (See DTX-008 (TriMed instructional video on installation of volar hook plate)).

       Arthrex also markets its own volar hook plate for fixing distal radius fractures, which is

shown below both before and after installation:




                                                  2
Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 4 of 26 PageID #: 6239




(PTX-008 (left); JTX-005 at pg. 11 of 18 (right)). As seen above on the right, after installation on

the distal radius, screws hold the outer surface of Arthrex’s hook plate against the bone and the

tines of the hook plate reside within the small bone fragment beyond the fracture.

       On May 2, 2018, TriMed filed the present action, alleging that Arthrex’s “Wrist Plating

System” infringes one or more claims of the ’822 Patent and one or more claims of the related

U.S. Patent No. 9,283,010 (“the ’010 Patent”). (See generally D.I. 1; see also D.I. 7 & 11 (first

and second amended complaints adding further details regarding Arthrex’s purported

infringement)). As to the ’822 Patent, 2 TriMed asserts that Arthrex has directly infringed and

continues to directly infringe claims 1 and 2 by selling and offering to sell in the United States the

Arthrex 4-hole Volar Hook Plate (AR-8916VH-04) and 6-hole Volar Hook Plate (AR-8916VH-

06), along with an accompanying drill guide. (See, e.g., D.I. 11 ¶¶ 31-37; see also D.I. 180 at 1

(limiting accused activities under § 271(a) to sales and offers for sale)). On August 27, 2018,

Arthrex answered and filed declaratory judgment counterclaims for non-infringement and

invalidity of the ’822 Patent. (See generally D.I. 12). Discovery proceeded and the Court’s typical

claim construction process ensued.

       At the outset of the claim construction process, there were three disputed terms from the

’822 Patent proposed for construction. (See D.I. 41). The disputed terms, which all appear in

claim 1, were: (1) “wrap around a terminal endpoint of the bone,” (2) “offset” and (3) “fractures

of a bone.” (Id. at 1-2). By the time the joint claim construction brief was filed, the parties had

agreed that “fractures of a bone,” which only appears in the preamble of claim 1, should be

construed to mean “a fracture or break of any bone.” (D.I. 45 at 12-13). As to the disputed term



2
       TriMed ultimately dropped its claims of infringement of the ’010 Patent. (See D.I. 21
       (dismissing ’010 Patent claims with prejudice)).



                                                  3
Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 5 of 26 PageID #: 6240




“wrap around a terminal endpoint of the bone,” 3 TriMed proposed the construction “extending

around a point on the terminal end of the bone.” (D.I. 41 at 1; see also D.I. 45 at 13-14). That is,

in TriMed’s view, the “wrap around” term only required the claimed second region to be

configured to extend around any point that resided on the terminal end. (See D.I. 45 at 13-14; see

also id. at 20 (“The terminal end is the entire region that begins where the bone flares out and

continues around the perimeter of the bone. . . . ‘A terminal endpoint’ therefore, is any point on

the terminal end.”); id. at 23 (“[T]he claim language simply requires the hook plate to have a

second portion to extend around a point on the terminal end region of the bone.”)). Arthrex, on

the other hand, proposed that “wrap around a terminal endpoint of the bone” be construed as

“curving or extending [around / onto] the end surface of the bone.” (D.I. 41 at 1; see also D.I. 45

at 14-18). In the briefing, Arthrex argued that the “wrap around” term required “not just extending

to or near the end of the bone but actually curving around the very tip (i.e., the endpoint) of the

bone.” (D.I. 45 at 15). At oral argument, Arthrex backed away from the argument that the second

region wrap around the “very tip” of the bone, instead asserting that it must curve onto the end

surface of the bone – i.e., “where the bone and corresponding bone plate is actually changing angle

from where it’s curving upward to curving downward,” according to Arthrex. (D.I. 50 at 14:15-

15:17).

          After briefing and hearing argument, on July 31, 2019, the Court issued its claim

construction order, which construed “wrap around a terminal endpoint of the bone” to mean

“curving or extending onto the end surface of the bone.” (D.I. 49 at 1 & 4-6). This construction



3
          The Court also construed the disputed “offset” term to mean “the difference in length
          between the apex of the first hook and the end of the plate opposite the hook compared to
          the apex of another hook and that end” and clarified that the difference in length may be
          zero. (D.I. 49 at 1). This term did not form the basis for any non-infringement or invalidity
          defense raised at trial and, as such, it is not addressed in this opinion.


                                                   4
Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 6 of 26 PageID #: 6241




was essentially the proposed construction offered by Arthrex as further explained at the claim

construction hearing (i.e., without the “very tip” requirement). (See D.I. 45 at 13). At no time

during claim construction proceedings – including oral argument – did Arthrex suggest that the

“wrap around” term requires a specific geometric relationship between the hook-shaped

projections and a longitudinal axis of the bone (or bone plate). Moreover, neither party indicated

to the Court there could be meaningful differences in bone morphology that are relevant to the

invention disclosed in the ’822 Patent.

        On April 3, 2020, Arthrex filed a motion for summary judgment of non-infringement of

the asserted claims of the ’822 Patent. (See D.I. 111, 112, 113 & 114). Arthrex argued that its

accused volar hook plate does not “wrap around a terminal endpoint of the bone” because the

plate’s tines enter a surface that stops short of the distal radius’s end surface. 4 (D.I. 112 at 10-19).

According to Arthrex, under the Court’s construction of the “wrap around” term, the “end surface

of the bone” for the distal radius is the articular surface (which contains cartilage and forms the

wrist joint). (See, e.g., D.I. 112 at 12). Arthrex’s volar hook plate is designed for insertion of the

plate’s tines into the volar surface – the surface of the distal radius short of (but leading into) the

articular surface. (Id. at 10-12). In response, TriMed argued that Arthrex’s volar hook plate

satisfies the “wrap around” term as construed because the hook plate is designed to wrap around

or extend to the end surface of the radius as defined by where the bone changes curvature from

upward to downward. (D.I. 124 at 6-14). From the briefing, there appeared to be a lingering (or

perhaps newly discovered) dispute over the meaning of the “wrap around” term from claim 1.




4
        Arthrex also argued that its volar hook plate does not infringe because the accompanying
        drill guide does not have an “elongated positioning member extending from the body” as
        required by claim 1. (See D.I. 112 at 20-26). This alternative non-infringement position
        is not relevant to the “wrap around” term dispute and is therefore not addressed here.


                                                   5
Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 7 of 26 PageID #: 6242




Moreover, in Arthrex’s summary judgment motion, it became apparent that the morphology of

bones was important – i.e., bones can have different morphology at their ends and this impacts

where the claimed invention (or the accused product) is to be placed.

        Recognizing that the end of the distal radius is of a different morphology than the bones

visually depicted in the ’822 Patent, the Court attempted to create a demonstrative to assess

whether the “wrap around” issues raised in connection with Arthrex’s summary judgment motion

were purely infringement issues or instead an unresolved claim construction dispute. The Court

docketed this demonstrative prior to hearing argument on Arthrex’s motion for summary judgment

and directed the parties to review it and be prepared to discuss. 5 (See D.I. 162; see also id., Ex. A).

At the hearing, the parties agreed with how the “wrap around” term as construed applied to a bone

with a convex-type end, such as the ankle bone depicted in the ’822 Patent. (See D.I. 167 at 2:24-

6:2; see also D.I. 162, Ex. A at 1 (boxes A1, A2 and A3)). But the parties disagreed with how the

“wrap around” term as construed applied to a bone with a concave-type end, such as the distal

radius. (See D.I. 167 at 6:3-7:10; see also D.I. 162, Ex. A at 1 (boxes B1, B2 and B3)). During

oral argument, the Court struggled to understand the parties’ interpretations of the Court’s

construction and its application to the issue of infringement, an issue complicated by Arthrex’s use

of terms not present in the ’822 Patent but apparently critical to the accused product – e.g., volar

surface, articular surface, distal rim, etc. (See D.I. 167 at 2:24-3:9 & 7:8-21). Further confounding

the matter, Arthrex’s counsel asserted that the “end surface” of a bone “is not defined by

curvature,” a departure from its earlier position. (Id. at 10:16-11:13; see also id. at 11:8-13).




5
       Use of this demonstrative was also an effort to guide and focus a discussion that was being
       held remotely during the COVID-19 pandemic.


                                                   6
Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 8 of 26 PageID #: 6243




       Unable to determine whether there was an underlying dispute as to the meaning of the

“wrap around” term or a factual dispute as to whether Arthrex’s volar hook plate met that limitation

as previously construed, the Court denied the motion for summary judgment in an oral ruling. In

denying Arthrex’s motion, the Court emphasized its concern that a claim construction dispute still

remained over the “wrap around” term in the ’822 Patent:

               . . . I’m going to deny the motion for summary judgement [sic]. As
               to infringement on the first issue, wrapping around, I can’t tell if this
               is a claim construction or an infringement issue. I take to heart
               Defendant’s arguments that their plates may not work the same ways
               as the ones depicted in the patent because the patent is depicting
               different bones there than are at issue here, but there are arguments
               made today that were different from those made at the claim
               construction and they were largely just that, attorney arguments.
               And I think I would benefit from hearing more from the parties, and
               particularly the experts on this, and to be able to deal with it in
               context.
(D.I. 167 at 48:20-49:7).

       The parties submitted their proposed Pretrial Order on August 24, 2020. (See D.I. 166; see

also D.I. 174 (order adopting Pretrial Order with modification)). In the proposed Pretrial Order,

Arthrex addressed construction of the “wrap around” term, arguing that the term requires “the

second region being specifically designed to curve back upon a bottom surface of the bone plate

such that the hooks extending therefrom are substantially parallel to the longitudinal axis of the

bone.” (D.I. 166 at 16; see also generally id. § XIII.B (setting forth the parties’ positions on the

need for additional claim construction)). At the final pretrial conference on August 31, 2020, the

Court reiterated its concern that there was still a dispute over the meaning of the “wrap around”

term in claim 1:

               I do still have concerns about whether there are unresolved claim
               construction issues. And I’m going to warn the parties right now
               that you need to make a clear record on the disputes from the vantage
               point of both claim construction and infringement. And when the
               experts are up on the stand, if I have claim construction questions,


                                                  7
Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 9 of 26 PageID #: 6244




               I’m going to feel free to jump in and ask questions related to their
               understanding of the claim terms as well as the infringement issues.
               . . . [S]ometimes I look at it I think it’s an issue of infringement,
               sometimes I’m not sure, sometimes I think it might be one of claim
               construction, so we need to figure that out. And if I need to ask
               questions of the expert, I will.
(D.I. 173 at 12:20-13:8).

       A bench trial proceeded on September 14, 15 and 16, 2020. (D.I. 195, 196 & 197). TriMed

attempted to prove that Arthrex directly infringes claims 1 and 2 of the ’822 Patent by selling and

offering to sell its 4-hole Volar Hook Plate (AR-8916VH-04) and 6-hole Volar Hook Plate (AR-

8916VH-06), along with an accompanying drill guide (AR-8916-26). Arthrex offered evidence

that it does not infringe and, further, attempted to prove that claims 1 and 2 are invalid as lacking

adequate written description and as anticipated or obvious over U.S. Patent No. 6,755,831. As

trial progressed, there was some expert testimony 6 elicited on the meaning of the claims to a person

of ordinary skill in the art (“POSA”). (See, e.g., Tr. at 136:2-141:9 (cross-examination of TriMed’s

expert); Tr. at 482:19-485:4, 490:2-15, 491:23-493:10 & 508:5-20 (Arthrex’s expert)). After

closing arguments, in commenting on Arthrex’s anticipated fee motion under 35 U.S.C. § 285, the

Court reiterated its concern about the dispute over the “wrap around” term. (See Tr. at 767:16-21

(“I would suggest that you tell your client to the extent exceptional case is based on Plaintiff

continuing to pursue it after claim construction, I’m still struggling with that issue, so if it’s only

based on that, the exceptional case, I would suggest they think carefully about bringing that. I’m

struggling with that.”)).

       After trial, the parties submitted proposed findings of fact and briefing on the claims and

defenses raised at trial. (See D.I. 179, 180, 182, 183, 185, 186 & 187). In the post-trial


6
       TriMed’s infringement and invalidity expert, Dr. Robert Medoff, is the sole inventor of the
       ’822 Patent and one of the founders of TriMed. (Tr. at 39:24-40:23 & 63:7-24; see also
       Tr. at 91:16-92:5).


                                                  8
Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 10 of 26 PageID #: 6245




submissions, both parties also briefed the still-lingering dispute over the meaning of “wrap around

a terminal endpoint of the bone” as recited in claim 1. Arthrex argued that, if further construction

is necessary to resolve the parties’ dispute, the term should be construed to require “that the second

region is specifically designed to curve back upon a bottom surface of the bone plate such that the

hooks extending therefrom are substantially parallel to the longitudinal axis of the bone.” (D.I. 182

at 3; see also id. at 3-7). Arthrex also cited record evidence to support its argument in favor of a

finding of non-infringement without further claim construction and under TriMed’s interpretation

of the “wrap around” term. (D.I. 182 at 7-8 & 12-17). In response, TriMed argued that the intrinsic

evidence does not support a construction that requires any particular configuration of the hooks

relative to the rest of the bone plate. (See D.I. 186 at 4-7). TriMed did not cite any evidence to

show infringement under Arthrex’s proposed revised construction.

        As became evident from trial and post-trial briefing, there remains an unresolved dispute

over the meaning of “wrap around a terminal endpoint of the bone” in claim 1 of the ’822 Patent

and not simply a factual dispute regarding whether the accused devices infringe. As such, before

addressing the merits of any claim or defense tried in this action, the Court will revisit the

construction of the “wrap around” term.

II.     LEGAL STANDARD

        “[T]he ultimate question of the proper construction of the patent [is] a question of law,”

although subsidiary fact-finding is sometimes necessary. Teva Pharms. USA, Inc. v. Sandoz, Inc.,

135 S. Ct. 831, 837-38 (2015). “[T]he words of a claim are generally given their ordinary and

customary meaning [which is] the meaning that the term would have to a person of ordinary skill

in the art in question at the time of the invention, i.e., as of the effective filing date of the patent

application.” Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc) (internal




                                                   9
Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 11 of 26 PageID #: 6246




citations and quotation marks omitted). Although “the claims themselves provide substantial

guidance as to the meaning of particular claim terms,” the context of the surrounding words of the

claim also must be considered. Id. at 1314. “[T]he ordinary meaning of a claim term is its meaning

to the ordinary artisan after reading the entire patent.” Id. at 1321 (internal quotation marks

omitted).

       The patent specification “is always highly relevant to the claim construction analysis . . .

[as] it is the single best guide to the meaning of a disputed term.” Vitronics Corp. v. Conceptronic,

Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). It is also possible that “the specification may reveal a

special definition given to a claim term by the patentee that differs from the meaning it would

otherwise possess. In such cases, the inventor’s lexicography governs.” Phillips, 415 F.3d at

1316. “Even when the specification describes only a single embodiment, [however,] the claims of

the patent will not be read restrictively unless the patentee has demonstrated a clear intention to

limit the claim scope using words or expressions of manifest exclusion or restriction.” Hill-Rom

Servs., Inc. v. Stryker Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (internal quotation marks

omitted) (quoting Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 906 (Fed. Cir. 2004)).

       In addition to the specification, a court “should also consider the patent’s prosecution

history, if it is in evidence.” Markman v. Westview Instruments, Inc., 52 F.3d 967, 980 (Fed. Cir.

1995) (en banc), aff’d, 517 U.S. 370 (1996). The prosecution history, which is “intrinsic evidence,

. . . consists of the complete record of the proceedings before the [Patent and Trademark Office]

and includes the prior art cited during the examination of the patent.” Phillips, 415 F.3d at 1317.

“[T]he prosecution history can often inform the meaning of the claim language by demonstrating

how the inventor understood the invention and whether the inventor limited the invention in the

course of prosecution, making the claim scope narrower than it would otherwise be.” Id.




                                                 10
Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 12 of 26 PageID #: 6247




        In some cases, courts “will need to look beyond the patent’s intrinsic evidence and to

consult extrinsic evidence in order to understand, for example, the background science or the

meaning of a term in the relevant art during the relevant time period.” Teva, 135 S. Ct. at 841.

Extrinsic evidence “consists of all evidence external to the patent and prosecution history,

including expert and inventor testimony, dictionaries, and learned treatises.” Markman, 52 F.3d

at 980. Expert testimony can be useful “to ensure that the court’s understanding of the technical

aspects of the patent is consistent with that of a person of skill in the art, or to establish that a

particular term in the patent or the prior art has a particular meaning in the pertinent field.”

Phillips, 415 F.3d at 1318. Nonetheless, courts must not lose sight of the fact that “expert reports

and testimony [are] generated at the time of and for the purpose of litigation and thus can suffer

from bias that is not present in intrinsic evidence.” Id. Overall, although extrinsic evidence “may

be useful to the court,” it is “less reliable” than intrinsic evidence, and its consideration “is unlikely

to result in a reliable interpretation of patent claim scope unless considered in the context of the

intrinsic evidence.” Id. at 1318-19. Where the intrinsic record unambiguously describes the scope

of the patented invention, reliance on any extrinsic evidence is improper. See Pitney Bowes, Inc.

v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir. 1999) (citing Vitronics, 90 F.3d at 1583).

III.    DISCUSSION

        As noted previously, the Court finds it necessary to revisit the construction of the “wrap

around” term. “[Courts] may engage in a rolling claim construction, in which the court revisits

and alters its interpretation of the claim terms as its understanding of the technology evolves. This

is particularly true where issues involved are complex, either due to the nature of the technology

or because the meaning of the claims is unclear from the intrinsic evidence.” Jack Guttman, Inc.

v. Kopykake Enterprises, Inc., 302 F.3d 1352, 1361 (Fed. Cir. 2002) (citation omitted). Indeed,




                                                   11
Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 13 of 26 PageID #: 6248




the Federal Circuit has repeatedly upheld a district court’s decision to revisit claim construction as

the case progresses, including at trial. See, e.g., Pressure Prod. Med. Supplies, Inc. v. Greatbatch

Ltd., 599 F.3d 1308, 1315-16 (Fed. Cir. 2010) (not improper for district court to supplement claim

construction in the midst of a jury trial where parties were given opportunity to consider new

construction and present arguments accordingly); CytoLogix Corp. v. Ventana Med. Sys., Inc., 424

F.3d 1168, 1172 (Fed. Cir. 2005) (as long as conflicting constructions are not presented to the jury,

not erroneous for district court to resolve claim construction disputes at the close of evidence

because “the district court has considerable latitude in determining when to resolve issues of claim

construction”). Regarding revisions during trial, the Federal Circuit has noted that “a trial judge

may learn more about the technology during the trial that necessitates some clarification of claim

terms before the jury deliberates.” Pressure Prod., 599 F.3d at 1315.

       The same situation obviously may arise in cases tried to the bench – i.e., a court may gain

a more fulsome understanding of the technology and invention at issue during trial but before the

court renders its decision. When this happens, it may be appropriate (and necessary) to revisit

claim construction in a post-trial opinion following a bench trial. See, e.g., UCB, Inc. et al. v.

Watson Laboratories, Inc. et al., No. 14-1083-LPS, slip op. at 44-47 (D. Del. Nov. 14, 2017) (after

parties previously agreed to a construction for “polymer adhesive system,” the court further

construing term in post-trial opinion after bench trial because trial and post-trial briefing revealed

a dispute remained as to the term’s meaning). Here, although the Court construed the disputed

term, as the case progressed – and the Court gained a better understanding of the technology – it

became clear that the Court’s construction did not resolve the parties’ dispute. See GE Lighting

Sols., LLC v. AgiLight, Inc., 750 F.3d 1304, 1310 (Fed. Cir. 2014) (“[P]arties in patent cases

frequently stipulate to a construction or the court construes a term, only to have their dispute evolve




                                                  12
Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 14 of 26 PageID #: 6249




to a point where they realize that a further construction is necessary.”). The parties were on notice

that the Court may need to revisit its construction. (See D.I. 167 at 48:20-49:7 (summary judgment

hearing); D.I. 173 at 12:20-13:8 (final pretrial conference)). Indeed, the parties were told that the

Court may question their experts at trial about the term’s meaning and, further, that the parties

should be prepared to create a record from the vantage points of claim construction and

infringement. (D.I. 173 at 12:20-13:8). 7 Moreover, the claim construction issue was briefed in

post-trial submissions. (See, e.g., D.I. 182 at 3-7; D.I. 186 at 4-7). Therefore, under the unique

circumstances here, the Court finds it appropriate to revisit (and revise) the construction of “wrap

around a terminal endpoint of the bone.” 8

       As noted above, the Court previously construed the term “wrap around a terminal endpoint

of the bone” to mean “curving or extending onto the end surface of the bone.” (D.I. 49 at 1). The

parties now dispute whether the term requires the hook-shaped projections in claim 1 to be in a

particular configuration relative to the bone (or bone plate). (Compare D.I. 182 at 3 (Arthrex

proposing revised construction requiring the second region to be “specifically designed to curve

back upon a bottom surface of the bone plate such that the hooks extending therefrom are

substantially parallel to the longitudinal axis of the bone”), with D.I. 186 at 4-7 (TriMed arguing




7
       Arthrex offered evidence of non-infringement under competing constructions. (See
       D.I. 182 at 7-8 & 12-17). TriMed did not, instead arguing only that Arthrex’s construction
       was incorrect.
8
       Parties are expected to abide by claim constructions rendered by the Court. Although claim
       construction may sometimes be a rolling process, it is the Court that decides when to
       resolve issues of claim construction and, of course, there is a point when it is too late to
       revisit claim construction. The Court believes, however, that revisiting the construction of
       the “wrap around” term is necessary and appropriate here because the parties did not
       adequately present the technology at issue during the initial claim construction process, the
       parties were repeatedly warned before trial that the Court was concerned that its
       construction did not resolve the parties’ dispute and this case did not involve jury concerns.


                                                 13
Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 15 of 26 PageID #: 6250




there is no required configuration of the hooks relative to the rest of the bone plate)). To resolve

this dispute, the Court turns to the intrinsic evidence, starting with the claim language itself.

       The disputed term appears in claim 1 of the ’822 Patent:

               1. A combination of a bone plate for fixing fractures of a bone
               having a small terminal fragment and drill guide facilitating
               implantation of the bone plate, the combination comprising:
                 a bone plate having a first region configured for placement
                   adjacent an outer surface of a bone and a second region
                   configured to wrap around a terminal endpoint of the bone, the
                   second region having at least two hook shaped projections for
                   insertion into holes in the terminal endpoint of the bone;
                 a multiple barreled drill guide facilitating drilling of at least two
                   parallel holes at a distal end of the bone, the multiple barreled
                   drill guide comprising;
                 a body;
                 at least two sleeves coupled to the body in substantially parallel
                   orientation relative to each other, each sleeve having a first
                   longitudinal axis and a distal tip; and
                 an elongated positioning member extending from the body and
                   having a second longitudinal axis;
                 wherein a distance between each distal tip of the at least two
                  sleeves and the positioning member has a predetermined value
                  such that insertion of the projections of the bone plate into the
                  parallel holes results in coaptation of the first region of the bone
                  plate on the outer surface of the bone wherein the projections are
                  offset by a predetermined length; wherein the parallel holes are
                  offset by the predetermined length; wherein the sleeves are
                  offset by the predetermined length.

(’822 Patent at Claim 1 (disputed term emphasized)). There is no special definition given to the

disputed phrase in the specification – indeed, this phrase does not appear anywhere in the

specification, nor do the individual terms “wrap around” or “terminal endpoint.” Starting with the

plain meaning of the words “wrap around,” the term connotes curvature and, more specifically,

curving onto a terminal endpoint and then back to some degree (to achieve wrapping “around”).

(See, e.g., D.I. 46 at JA067, JA070 & JA073; see also D.I. 49 at 5). Although the ordinary meaning



                                                  14
Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 16 of 26 PageID #: 6251




of “wrap around” provides some insight as to what it means to “wrap around a terminal endpoint

of the bone,” the term does not itself resolve the parties’ dispute.

       Beyond the meaning of the claim words at issue, it is also helpful to view the disputed term

in the context of surrounding claim language. See Phillips, 415 F.3d at 1314 (“[T]he context in

which a term is used in the asserted claim can be highly instructive.”); see also ACTV, Inc. v. Walt

Disney Co., 346 F.3d 1082, 1088 (Fed. Cir. 2003) (“While certain terms may be at the center of

the claim construction debate, the context of the surrounding words of the claim also must be

considered in determining the ordinary and customary meaning of those terms.”). The language

preceding the “wrap around” term merely indicates that the claimed bone plate has a second region

configured to wrap around a terminal endpoint of the bone. Yet the language that follows is

elucidating: “the second region having at least two hook shaped projections for insertion into holes

in the terminal endpoint of the bone.” (’822 Patent at Claim 1). The plain meaning of “hook

shaped” is having the shape of a hook – i.e., a shape with curvature to allow for holding something.

Read in the context of claim 1, a POSA would understand that the recited “hook shaped

projections” have a curvature that allows them to hold onto something (i.e., a small terminal

fragment) once inserted into the holes in a terminal endpoint of the bone. A POSA would thus

understand that the second region of the bone plate is configured to wrap around a terminal

endpoint because it has “hook shaped projections” that curve around a terminal endpoint of the

bone. In the Court’s view, the outstanding question underlying the parties’ dispute now is whether

the “hook shaped projections” must curve around a terminal endpoint and back towards something

in particular to achieve wrapping “around.” The Court turns to the specification in search of an

answer to this question. See Phillips, 415 F.3d at 1313 (“[A POSA] is deemed to read the claim




                                                 15
Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 17 of 26 PageID #: 6252




term not only in the context of the particular claim in which the disputed term appears, but in the

context of the entire patent, including the specification.”); see also Vitronics, 90 F.3d at 1582.

       The specification begins with a discussion of the shortcomings of the prior art. The ’822

Patent explains that plates and screws were well known for fracture fixation, with the “standard

bone plate” being a planar plate that spans a fracture and is installed using screws that thread

through holes in the plate into the bone underneath. (’822 Patent at 1:13-19). To span the fracture

for fixation, the bone plate has holes to receive screws on both sides of the fracture. (Id. at 1:17-

19). The specification goes on to explain that “[d]ifficulties in using bone plates may arise in

certain fractures occurring relatively close to the end of the bone, creating a relatively small end

fragment.” (Id. at 1:26-28). In situations where a small fragment is fractured off the end of the

bone (e.g., the lateral malleolus), there may not be enough bone material in the small fragment to

receive an adequate number of screws for fixation, which can lead to poor post-operative

outcomes. (Id. at 1:26-33). One solution to this problem was to cut the planar bone plate

completely across the body through the last screw hole and bend the resultant projections around

the terminal bone fragment. (Id. at 1:46-56). Although this technique provided some fixation, it

did not always result in the terminal bone fragment being secured well. (Id.). Another solution

was the design of a flat plate with “pre-contoured” hooks at one end that were parallel to the body

of the plate, and the hooks would be manually inserted into the terminal end of a bone (e.g.,

olecranon) with screws holding the plate’s body against the outer surface of the bone. (Id. at 1:57-

67). Yet this solution was inadequate for bones having a flare at the terminal end because, inter

alia, the planar plate would “come to lie in a position that sits off the bone.” (Id. at 1:67-2:7).

       In view of these prior art shortcomings, the ’822 Patent provides a bone plate that secures

a small fragment at a terminal end of a bone and, further, “a bone plate that can be seated flush




                                                  16
Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 18 of 26 PageID #: 6253




against a bone characterized by a flare at the terminal segment.” (’822 Patent at 2:22-27). Using

pilot holes in the terminal fragment created by the accompanying drill guide, the bone plate will

“advance both longitudinally as well as drop down against the surface of the bone as it is seated”

when the hooks of the plate are inserted into pilot holes in the terminal fragment. (Id. at 2:29-35;

see also id. at 2:41-43 (another object is to provide accompanying drill guide)). The invention

also provides “a design that has a contour that approximates the flare of the terminal segment of a

bone as well as provides one or more hooks that are angled along an axis that approximates the

best linear fit approximation of such flare.” (Id. at 2:36-40). Although not dispositive, it is

noteworthy that many of the recited objects of the invention focus on a bone plate that can

accommodate a flare at the terminal end, doing so by using hooks angled in a way to secure the

small terminal fragment while also accommodating the flare. (See id. at 2:22-43).

       Before describing the embodiments, the ’822 Patent sets forth a summary of the claimed

invention. Critically, the following summary of the invention is presented in language without

limitation or reference to any preferred embodiment:

               The present invention comprises a bone plate for fixing fractures
               having a small terminal fragment. The bone plate has an elongated
               body having a first end, a second end, a top surface, a bottom
               surface, and an angled or curved flared region disposed between the
               first end and the second end that can be described by a best fit first
               longitudinal axis. At least one hook member is provided proximate
               the first end and has a prong region having a second longitudinal
               axis. Moreover, the first longitudinal axis and the second
               longitudinal axis are substantially parallel to each other.

(’822 Patent at 2:50-59 (emphasis added)). This general description of the invention, ostensibly

directed to the invention as a whole, teaches a POSA that the claimed bone plate has hook members

with prongs that run substantially parallel to a best fit axis of the angled or flared region of the

plate. “Statements that describe the invention as a whole, rather than statements that describe only

preferred embodiments, are more likely to support a limiting definition of a claim term.” C.R.


                                                17
Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 19 of 26 PageID #: 6254




Bard, Inc. v. U.S. Surgical Corp., 388 F.3d 858, 864 (Fed. Cir. 2004); see also Verizon Servs. Corp.

v. Vonage Holdings Corp., 503 F.3d 1295, 1308 (Fed. Cir. 2007) (“When a patent thus describes

the features of the ‘present invention’ as a whole, this description limits the scope of the

invention.”).

       Mirroring this general summary of the invention, the Abstract of the ’822 Patent

emphasizes the conformational relationship between the hook members and the elongated body of

the bone plate:

                  A bone fixation plate for fixation of fractures having a small
                  terminal bone fragment, such as fractures of the lateral malleolus.
                  The bone fixation plate includes an elongated body, and two hook
                  members extending from a first end of the elongated body. Each
                  hook member curves back upon a bottom surface of the elongated
                  body, back towards a second end of the elongated body, and
                  terminating in a pointed prong region. The elongated body includes
                  a first region, a second region, and an angled region disposed
                  between the first and second region. The prong region has a
                  longitudinal axis that is substantially parallel to a longitudinal
                  axis of the angled region of the elongated body of the bone plate.

(’822 Patent at Abstract (emphases added)). This language conveys to a POSA that there is,

indeed, a specific (and limiting) configuration of the bone plates claimed in the ’822 Patent – i.e.,

one where the hooks curve back towards the opposite end of the plate and run substantially parallel

to a portion of the plate. See, e.g., Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335,

1349 (Fed. Cir. 2012) (description of invention in Abstract offered additional intrinsic evidence

for limiting the term “adapted to” to something narrower than “capable of”); Hill-Rom Co. v.

Kinetic Concepts, Inc., 209 F.3d 1337, 1341 (Fed. Cir. 2000) (relying in part on emphasized

features of the invention described in Abstract to affirm a claim construction of “cushion” that

requires “basic support and comfort”).

       Moving to the detailed description of the invention in the ’822 Patent, the disclosure is

focused on an embodiment for fixing small fragments in fractures of the lateral malleolus, an outer


                                                  18
Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 20 of 26 PageID #: 6255




bone of the ankle. (See ’822 Patent at 5:4-7:51). To secure the fragment, the longitudinal axes of

the hooks are substantially parallel to the longitudinal axis of an angled region of the bone plate,

which approximates the flare of the bone. (See id. at 7:11-22 & FIG. 2C; see also id. at 5:41-47

& 10:62-11:1). Indeed, the specification describes this parallel relationship as “critical to allow

hook plate 40 to seat congruently against the curved profile of the lateral malleolus as the hook

members are impacted into a terminal fragment.” (Id. at 7:19-22; see also id. at 10:57-60

(“anatomic fit of the plate against the bone is the result of designing the longitudinal axis 55 of the

hooks to be parallel to the longitudinal axis 63 of the intermediate region 47”)). There is no

description of an embodiment applied to other anatomical sites, nor is there a description of a

configuration where the hooks do not run substantially parallel to a flared region of the bone plate

(and thus the flare of the bone at the terminal end).

       Similarly, every drawing in the ’822 Patent depicting the hook-shaped projections of the

claimed bone plate shows hooks that run substantially parallel to a flared or angled region of the

plate (and thus substantially parallel to the flare of the bone). (See ’822 Patent at FIGs. 2A, 2B,

2C, 3B, 10, 11 & 12). There is no figure that depicts a bone plate with hooks in a different

configuration. See, e.g., Advanced Steel Recovery, LLC v. X-Body Equip., Inc., 808 F.3d 1313,

1317 (Fed. Cir. 2015) (where specification did not define “proximate end,” relying in part on

figures to support narrow construction when “every figure that depicts the disputed connection

shows the container packer piston-and-cylinder unit connected to the container packer at the

container packer’s extreme edge.” (emphasis in original)); Aspex Eyewear, Inc. v. Marchon

Eyewear, Inc., 672 F.3d 1335, 1348 (Fed. Cir. 2012) (relying largely on figures to construe “free

end” to mean extending rearwardly and unattached to part of frame). This further supports that




                                                  19
Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 21 of 26 PageID #: 6256




the claimed bone plate’s “hook shaped projections” curve onto a terminal endpoint and back

around towards the opposite end of the plate and running parallel to the flare of the bone.

       Although the detailed description focuses on an ankle fracture, the claimed invention of

the ’822 Patent is not limited to applications on the ankle. The specification explicitly provides

that the invention has broader applicability: “Other embodiments contemplated by the present

invention may be formed with the angled region designed to conform to the contour of other sites

of application in which the bone surface flares superficially at the terminal end, such as the

olecranon, proximal ulna, proximal or distal humerus, medial malleolus, or similar bones.” (’822

Patent at 3:11-16; see also id. at 5:56-61 (discussing contemplated manufacturing modifications

“to create a hooked bone plate specifically tailored for other sites of application having a bone

surface flare superficially proximate the terminal end, such as the medial malleolus, olecranon,

proximal ulna, proximal femur, proximal fifth metatarsal, proximal or distal humerus, or other

such sites of application”)). That being said, although fixation of other bones is contemplated by

the ’822 Patent, as previously noted, there is no depiction or description of a bone plate where the

hook-shaped projections are not substantially parallel to the longitudinal axis of the bone at the

terminal end.

       TriMed points out that the specification provides that certain angles of the bone plate may

be modified during the manufacturing process. (D.I. 186 at 5). Referring to Figure 2C and the

description of the embodiment depicted in that figure, TriMed asserts that “[a]ngle 49 is the angle

of the flare of the plate and angle 69 is the angle of the hook.” (Id. (discussing ’822 Patent at 5:52-

58)). But the specification does not support the assertion that angle 69 is the angle of the hook.

Still referring to Figure 2C, the specification indicates that “angle 69” is the angle at the juncture

between the bottom surface of angled region 47 of the bone plate and the bottom surface of first




                                                  20
Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 22 of 26 PageID #: 6257




region 48 of the bone plate. (’822 Patent at 6:21-23; see also id. at FIG. 2C). To the extent that

TriMed is arguing that there is a disclosure of changing the angle formed at the apex of the hook

(i.e., the angle at curved region 58), that is not supported. The specification never discusses

changing the curvature of the hook members, which stands in contrast to the specification teaching

that “sharper bends, rather than more gentle curves” can be used to modify angle 49 and angle 69.

(Id. at 6:29-32). This is significant because, although different configurations of the contoured

region of the bone plate are contemplated, there is no teaching to modify the shape of the hook-

shaped projections to do something other than curve around and back towards the opposite end of

the plate. This further suggests that the disclosed configuration of the hooks is not just a preferred

embodiment, but a requirement of the claimed invention itself. See, e.g., Regents of Univ. of

Minnesota v. AGA Med. Corp., 717 F.3d 929, 936 (Fed. Cir. 2013) (“conjoint disk” must be

comprised of two separate structures because, inter alia, every embodiment required two separate

pieces and the specification did not teach other embodiments).

       TriMed also argues that the limiting language in the Abstract and elsewhere is not relevant

because the “substantially parallel” language related to claims that were originally present but

withdrawn in response to a restriction requirement.         (See D.I. 186 at 3-6).     The Court is

unpersuaded, particularly because the claims before the Examiner differ from the ones that

ultimately issued. As originally filed, the application that issued as the ’822 Patent had effectively

three sets of claims. The first set, original claims 1-25 and 36-37, were claims that explicitly

required a substantially parallel relationship between the hooks and a flared region of the bone

plate, but the claims did not contain the “wrap around” language and no drill guide was required.




                                                 21
Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 23 of 26 PageID #: 6258




(DTX-106 at pgs. 151-54 & 157-58 of 181). 9 The second set, original claims 26-33, recited a bone

plate in combination with a drill guide, but there were no “hook shaped projections” required by

the claims. (Id. at pgs. 154-157 of 181). The third set, original claims 34-35, were directed to a

method of bone fixation. (Id. at pgs. 157-58 of 181). The Examiner issued a restriction

requirement, asserting that, although related as subcombination (first set) and combination (second

set), the first and second set of claims were distinct inventions because the combination did not

require the particulars of the subcombination and because the subcombination had its own utility.

(Id. at pgs. 92-93 of 181). More specifically, the Examiner stated that the combination (second set

of claims) did “not require a prong region and a flared portion” like the subcombination (first set

of claims) and that the subcombination had separate utility because the prong and flared regions

could be bent with pliers to achieve a particular configuration. (Id.).

       The ’822 Patent Applicant elected to proceed with the second set of claims – i.e., original

claims 26-33. (See DTX-106 at pgs. 86-87 of 181). Claim 26 would ultimately issue as claim 1

of the ’822 Patent, but at the time of election, the portion of the claim containing the disputed

language read as follows: “a bone plate having . . . a second portion configured to wrap around a

terminal end of the bone, the second portion having at least two projections for insertion into holes

in the terminal end of the bone.” (Id. at pgs. 154-55 of 181). It was not until later, in response to

a prior art rejection, that Applicant amended the claim to require that the projections be “hook

shaped” (and to change “terminal end” to “terminal endpoint”). (Id. at pg. 36 of 181). This is

significant because the phrase “hook shaped” connotes a curved configuration, the addition of

which seems to moot the Examiner’s comments about the specific configuration of the non-elected




9
       The prosecution history appears in reverse chronological order and has no bates numbering.
       Citations are therefore to page numbers of the PDF file provided to the Court as DTX-106.


                                                 22
Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 24 of 26 PageID #: 6259




vs. elected claims. Stated differently, the restriction requirement does not show that the issued

claims have no particular configuration because the claims that issued differ from the claims

subject to the restriction requirement in a way that relates specifically to configuration. Moreover,

as support for adding the “hook shaped” requirement, Applicant cited Figures 2A through 2F and

what would become column 5 lines 12 through 17. (Id. at pg. 43 of 181). Those figures all depict

“hook shaped projections” that run substantially parallel to the flared region of the bone plate (and

thus the flare of the bone at the terminal end).

       Based on the foregoing, the Court concludes that a POSA reading claim 1 in view of the

specification would understand that the claimed bone plate requires a particular configuration.

More specifically, a POSA would understand that the “hook shaped projections” recited in claim 1

must curve onto a terminal endpoint of the bone and back around towards the opposite end of the

plate and run substantially parallel to the longitudinal axis of the bone at the terminal end. Where

the bone is characterized by a flare at the terminal end, the longitudinal axis of the bone at the

terminal end approximates that flare. To a POSA, this substantially parallel relationship between

the “hook shaped projections” and the longitudinal axis of the terminal end of the bone is what

makes the second region “configured to wrap around a terminal endpoint of the bone.” 10




10
       Arthrex also relies on the related ’010 Patent to argue that the ’822 Patent requires a specific
       configuration of the hooks. (D.I. 182 at 7). The Court agrees that the disclosure of the
       ’010 Patent and the omission of the “wrap around” term in the claims there tend to suggest
       there is a critical difference in the configuration of plates used to fix distal radius fractures
       compared to those depicted in the ’822 Patent, a difference that may very well be captured
       by the “wrap around” term. (See, e.g., ’010 Patent at 2:33, 4:28-45, 6:48-60 & Claims 1,
       12). But claim construction seeks a term’s meaning to a POSA at the time of invention
       (i.e., effective filing date). Phillips, 415 F.3d at 1312-13. The ’010 Patent – a continuation-
       in-part of a divisional of the ’822 Patent application – seems of marginal utility in showing
       a POSA’s understanding of the “wrap around” term as of the ’822 Patent’s filing date.


                                                   23
Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 25 of 26 PageID #: 6260




       Finally, contrary to TriMed’s suggestion, the Court’s revised construction does not require

the second region to wrap around the most terminal point on the end of the bone. (See D.I. 186 at

2 (TriMed arguing that Arthrex’s proposal would “result in the hooks wrapping around the very

tip of the bone”)). Indeed, under the revised construction, the claimed bone plate can wrap around

a terminal endpoint of the bone short of the most terminal endpoint. Such a configuration is shown

below in red on an annotated version of Figure 11 of the ’822 Patent:




(’822 Patent at FIG. 11 (with the Court’s annotation in red)). The Court’s construction also does

not read in a requirement that the claimed bone plate have a distinct flared or angled region. (See

’822 Patent at Claim 8 (adding a flared region to the bone plate of claim 1, as well as limitations

related to the drill guide)). In the situation where the fractured bone has minimal to no flare at the

terminal end, no flared or angled region on the plate would be necessary to accommodate a flare.

In that situation, because there is no flare, the longitudinal axes of the hook-shaped projections

would run substantially parallel to the longitudinal axis of the non-flared terminal end.

       In sum, after re-examining the intrinsic evidence with a more fulsome understanding of the

technology, the Court revises its construction of “wrap around a terminal endpoint of the bone” to

require that the second region is configured to curve onto a terminal endpoint and back around

such that the hook shaped projections are substantially parallel to the longitudinal axis of the bone


                                                 24
Case 1:18-cv-00666-MN Document 200 Filed 03/29/21 Page 26 of 26 PageID #: 6261




at the terminal end. The parties having agreed that this requires a finding of non-infringement and

that Arthrex’s invalidity counterclaim may be dismissed as moot, there are no further issues that

require the Court’s resolution.

IV.    CONCLUSION

       For the reasons set forth above, “wrap around a terminal endpoint of the bone” requires

that the second region is configured to curve onto a terminal endpoint and back around such that

the hook shaped projections are substantially parallel to the longitudinal axis of the bone at the

terminal end. An appropriate order will follow.




                                                25
